         Case 1:20-cr-00429-MKV Document 26 Filed 12/10/20 Page 1 of 2




                                EPSTEIN SACKS PLLC
                                 ATTORNEYS AT LAW                        USDC SDNY
                                100 LAFAYETTE STREET                     DOCUMENT
                                                                         ELECTRONICALLY FILED
                                        SUITE 502                        DOC #:
                                 NEW YORK, N.Y. 10013                    DATE FILED: 12/10/2020
                                      (212) 684-1230

                                                            BENNETT M. EPSTEIN: (917) 653-7116
                                                            SARAH M. SACKS: (917) 566-6196




                                                             December 9, 2020

Hon. Mary Kay Vyskocil
United States District Judge
Southern District of New York
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.                                     12/10/2020
New York, NY 10007-1312

Filed by ECF

                                 United States v. Jeffrey Molitor
                                       20 Cr. 429 (MKV)

Dear Judge Vyskocil:

         We represent the defendant Jeffrey Molitor pursuant to the Criminal Justice Act. We write
to ask the Court for a temporary modification in Mr. Molitor’s bail conditions as set forth in this
letter so that he can have two MRIs, currently scheduled for this coming Monday, December 14,
2020.

        As part of his bail conditions, Mr. Molitor wears an ankle bracelet so that he can be
monitored by pretrial services. In recent weeks, Mr. Molitor has been in a great deal of pain from
what he believes is a pinched nerve in his back. He is also experiencing loss of mobility and
numbness in his right arm and hand. His doctor has referred him to get an MRI of both his brain
and cervical spine so that she can diagnose and treat what is causing these issues. Because of the
technology used for the MRIs, Mr. Molitor was told that he will need to remove his ankle bracelet
for these tests.

       I have been in contact with Mr. Molitor’s pretrial services officer and he suggests that Mr.
Molitor can come to his office on Monday morning to have the bracelet removed before his MRI
         Case 1:20-cr-00429-MKV Document 26 Filed 12/10/20 Page 2 of 2




appointment, then return to the pretrial services office after the appointment to have the bracelet
reinstalled. I have also conferred with the Government and they have no objection to this request.

                                                                    Respectfully submitted,




                                                2
